DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Yahi et al (US 6,074,202), Lin et al (US2017/0018443) and Fujikawa (JP 2013-123004). Yahi et al teaches epitaxial growth and loading and unloading a silicon wafer using a transfer chamber. Lin et al teaches a cluster tool with a second load lock chamber. Fujikawa teaches cleaning a multi-deposition process epitaxial growth chamber and chamber cleaning after 10 times using HCl gas to prevent cloudiness. The prior art does not teach, suggest or provide any rationale for the combination of limitation requiring determining a threshold number of times that the growth procedure under a set of conditions can be performed without cleaning the process chamber before a backside haze develops on a test silicon wafer, comprising: performing the growth procedure on a test silicon wafer under the set of conditions; repeating the growth procedure a number of times under the same set of conditions, each said growth procedure being performed on a different test silicon wafer; and determining the number of times the growth procedure under the set of conditions was performed without .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714